                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

WAYNE KENNETH AUGÉ, II, M.D.,

              Plaintiff,
vs.                                                             Civ. No. 14-1089 KG/SMV

STRYKER CORPORATION and
HOWMEDICA OSTEONICS CORP.,
doing business as Stryker Orthopaedics,

              Defendants.


                                AMENDED ORDER SETTING
                           A TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference to discuss scheduling of a trial in

this matter will be held by telephone on TUESDAY, MARCH 19, 2019, AT 1:30 PM.

Counsel shall call the AT&T conference line 888-398-2342, access code is 9614892, to be

connected to the proceedings.



                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
